Citation Nr: 0939848	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from August 1972 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from remanding the claims, it is necessary 
to ensure there is a complete record upon which to decide the 
claims so the Veteran is afforded every possible 
consideration.

The RO initially considered - and denied, the Veteran's 
claim for service connection for bilateral hearing loss in 
July 1974.  The RO sent him a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).  New and 
material evidence therefore is required to reopen this claim 
before readjudicating this claim on its underlying merits, 
i.e., on a de novo basis.   38 C.F.R. § 3.156(a).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act (VCAA) notice requirements require VA 
to send a specific notice letter to the Veteran that:  (1) 
notifies him of the evidence and information necessary to 
reopen his claim, i.e., describes what new and material 
evidence is; (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent. See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Since filing the petition to reopen this claim in January 
2005, the Veteran has not been provided this required Kent 
notice of what would constitute new and material evidence, 
including in terms of specifying the reasons for the prior 
denial of this claim so he has the opportunity to address 
these evidentiary shortcomings.  And as he filed the petition 
to reopen this claim after August 29, 2001, he must be 
advised of the amended definition of "new and material" 
evidence.  See 38 C.F.R. § 3.156(a) (2009).  The notice also 
must advise him of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim, and must notify him of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior final rating decision on the merits 
in July 1974.

Additionally, in regards to his claim for service connection 
for tinnitus, supplemental opinion is needed concerning the 
etiology of this condition.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.



Here, the Veteran has submitted competent statements 
indicating he has tinnitus.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  
See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  Because, by its very nature, it is inherently 
subjective, the Veteran is competent to attest to having it, 
even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  And, regardless, the September 2005 VA examiner 
conceded the Veteran experiences tinnitus.

Consequently, the determinative issue is whether the 
Veteran's tinnitus is somehow attributable to his military 
service - such as to prolonged exposure to excessively loud 
noise (i.e., acoustic trauma).  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has submitted statements alleging his tinnitus 
arose during his active military service.  And, again, even 
as a layman he is competent to make this allegation of when 
his tinnitus initially manifested.  But whether his lay 
testimony is also credible is another matter altogether and 
affects the ultimate probative value of this evidence.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465 (1994).

The Veteran specifically asserts that he sustained acoustic 
trauma during service due to his frequent exposure to the 
extreme noise of jet engines.  His service personnel records, 
including his DD Form 214, confirm that his 
military occupational specialty (MOS) was aviation 
maintenance administration man, basic.  Additionally, his DD 
Form 214 confirms he attended the aviation fleet preparatory 
school.  The September 2005 addendum to his August 2005 
VA examination, however, did not address his MOS and 
confirmed exposure to jet engine noise while in service.

Instead, the VA examiner merely noted there was no indication 
the Veteran's hearing had changed while in service (i.e., 
that his pre-existing hearing loss had gotten worse while in 
the military - meaning been chronically aggravated).  And 
she also declined to link his tinnitus to his military 
service because he reportedly had not started experiencing 
tinnitus until 2002 or thereabouts, pointing out that a 
progress note from March 29, 2005, indicated he had been 
experiencing tinnitus just for the immediately preceding 3-4 
years.

In the VA Form 646 since submitted in August 2006, however, 
the Veteran's representative claimed the Veteran 
misunderstood the VA examiner's questions during that C&P 
examination, including insofar as when he began experiencing 
tinnitus.  So additional medical comment is needed regarding 
the etiology of his current tinnitus to fairly decide this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
notifies him of the type of evidence and 
information necessary to reopen his claim 
for service connection for bilateral 
hearing loss.  The letter must describe 
what constitutes new and material evidence 
according to the amended standard in 
effect since August 29, 2001, per the 
language of 38 C.F.R. § 3.156(a) (2009), 
including in terms of addressing the 
specific reasons this claim was previously 
denied in July 1974.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).



2.  If possible, have the VA audiologist 
that submitted the addendum in September 
2005 to the VA audio examination performed 
the preceding month, in August 2005, 
provide additional comment concerning the 
etiology of the Veteran's tinnitus.  This 
VA examiner must consider the Veteran's 
MOS in aviation maintenance during service 
and his confirmed exposure to jet engine 
noise in that capacity as a potential 
cause of his tinnitus, not just the mere 
fact that he reportedly did not begin 
experiencing tinnitus until 2002 or 
thereabouts.  See 38 C.F.R. § 3.303(d) 
(indicating disorders initially complained 
of and diagnosed after discharge from 
service still may be service connected if 
all the evidence, including that pertinent 
to service, establishes the disorder was 
incurred in service).

That said, in determining whether it is 
"at least as likely as not" the Veteran's 
tinnitus is related to or dates back to 
his military service, this term does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

*If, for whatever reason, it is not 
possible to have this VA audiologist 
provide further comment, then have someone 
equally qualified make this important 
determination.  If this latter situation 
arises, it may be necessary to have the 
Veteran reexamined.  And if it is, advise 
him that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.

3.  Then readjudicate the Veteran's claims 
in light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




